ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 13-287, concluding on the record certified to the Board pursuant to Rule l:2(M(f) (default by respondent), that ANTHONY J. BALLIETTE of STONE HARBOR, who was admitted to the bar of this State in 2000, and who has been temporarily suspended from the practice of law since November 19, 2013, should be censured for violating RPC 3.4(g) (presenting, or threatening to present, criminal charges to obtain an improper advantage in a civil matter), and good cause appearing;
It is ORDERED that ANTHONY J. BALLIETTE is hereby censured; and it is further
ORDERED that respondent continue to be restrained and enjoined from practicing law during the period of his suspension and until the further Order of the Court and that he continue to comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
*278ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.